Exhibit 10.1

 

 

 

GMX RESOURCES INC.

REGISTRATION RIGHTS AGREEMENT

dated as of February 28, 2011

 

 

 



--------------------------------------------------------------------------------

GMX RESOURCES INC.

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”), is made and entered into
February 28, 2011, by and among GMX Resources Inc., an Oklahoma corporation (the
“Company”) and Retamco Operating, Inc., a Texas corporation (the “Investor”).

The Company and Investor and have entered into a Purchase and Sale Agreement
(Montana and North Dakota Subject Leases), dated as of January 13, 2011 (the
“PSA”), pursuant to which the Investor will acquire shares of the Common Stock
(as defined below) of the Company. The Company and the Investor deem it to be in
their respective best interests to set forth their rights in connection with
public offerings and sales of the Common Stock and are entering into this
Agreement as a condition to and in connection with the PSA.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth, the Company and the Investor hereby agree as
follows:

Section 1. Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Agreement” has the meaning set forth in the introductory paragraph.

“Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act.

“Best Efforts” means best efforts in accordance with reasonable commercial
practice and without the incurrence of unreasonable expense.

“Blackout Period” has the meaning set forth in Section 7 hereof.

“Board” means the Board of Directors of the Company.

“Commission” means the Securities and Exchange Commission or any other Federal
agency at the time administering the Securities Act.

“Common Stock” means the common stock, $.001 par value per share, of the
Company.

“Company” has the meaning set forth in the introductory paragraph.

“Closing Date” has the meaning assigned to such term in the PSA.

“Effectiveness Period” shall mean the period beginning on the date on which the
Shelf Registration Statement is declared effective and ending on the earlier of
(i) the sale pursuant to the Shelf Registration Statement or Rule 144 of all
Registrable Shares, and (ii) the later of (x) the date when all Registrable
Shares are eligible to be sold pursuant to Rule 144 without limitation and
(y) the first anniversary of the Closing Date (as defined in the PSA);

 

2



--------------------------------------------------------------------------------

provided, however, that notwithstanding the foregoing, if one or more Suspension
Notices is given, then the last day of the Effectiveness Period pursuant to this
clause (ii)(y) shall not occur until the date that is a number of days after the
first anniversary of the Closing Date equal to the aggregate number of days of
all Blackout Periods pursuant to Section 7.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor Federal statute, and the rules and regulations of the Commission
promulgated thereunder, all as the same shall be in effect from time to time.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Fully Marketed Underwritten Offering” has the meaning set forth in Section 4
hereof.

“Holders” or “Holder” means the Investor, and includes any successor to, or
assignee or transferee of, any such Person which agrees in writing to be treated
as an Investor hereunder and to be bound by the terms and comply with all
applicable provisions hereof.

“Holders’ Counsel” has the meaning set forth in Section 4(c) hereof.

“Immediate Family” has the meaning set forth in Rule 16a-1(e) under the Exchange
Act.

“Investor” is as defined above.

“Person” means any individual, corporation, partnership, firm, limited liability
company, unlimited liability company, joint venture, association, trust,
unincorporated organization, governmental entity (or political subdivision
thereof) or other entity.

“Primary Shares” means at any time the authorized, but unissued, shares of
Common Stock and shares of Common Stock held by the Company in its treasury.

“Prospectus” means the prospectus or prospectuses forming a part of, or deemed
to form a part of, or included in, or deemed included in, any registration
statement, as amended or supplemented by a prospectus supplement with respect to
the terms of the offering of any portion of the Registrable Shares covered by
such registration statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus or prospectuses.

“PSA” is as defined above.

“Registrable Shares” means (i) any shares of Common Stock issued in connection
with the PSA and (ii) any shares of Common Stock which may be issued or
distributed in respect of such shares of Common Stock by way of conversion,
concession, stock dividend or stock split or other distribution,
recapitalization or reclassification or similar transaction. Any Registrable
Share will cease to be a Registrable Share when (a) a registration statement
covering such Registrable Share has been declared effective by the Commission
and such Registrable Share has been sold or disposed of pursuant to such
effective registration statement; (b) such Registrable Share has been disposed
of pursuant to any section of Rule 144 or (c) such Registrable Share is held by
the Company or one of its subsidiaries.

 

3



--------------------------------------------------------------------------------

“Registration Date” means the date upon which the Shelf Registration Statement
pursuant to which the Company shall have initially registered the Registrable
Shares under the Securities Act for sale to the public shall have been declared
effective.

“Registration Expenses” has the meaning set forth in Section 4(c).

“Rule 144” means Rule 144 promulgated under the Securities Act, as such rule may
be amended from time to time, or any successor rule thereto or any complementary
rule thereto (such as Rule 144A).

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission as a replacement thereto
having substantially the same effect as such rule.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
Federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect from time to time.

“Shelf Registration Statement” has the meaning set forth in Section 2 hereof.

“Suspension Notice” has the meaning set forth in Section 7 hereof.

“Underwritten Registration” or “Underwritten Offering” means an offering in
which securities of the Company are sold to one or more underwriters (as defined
in Section 2(a)(11) of the Securities Act) for resale to the public.

Section 2. Registration on Form S-3.

(a) The Company shall use its Best Efforts to file, within 30 days following the
Closing Date, a registration statement on Form S-3 or such other form under the
Securities Act then available to the Company, providing for the resale pursuant
to Rule 415 from time to time by the Holders of the Registrable Shares
(including the Prospectus, amendments and supplements to the shelf registration
statement or Prospectus, including pre- and post- effective amendments, all
exhibits thereto and all material incorporated by reference or deemed to be
incorporated by reference, if any, in such shelf registration statement, the
“Shelf Registration Statement”). The Company shall use its Best Efforts to cause
the Shelf Registration Statement to be declared effective by the Commission. The
Company shall maintain the effectiveness of the Shelf Registration Statement
until the earlier of (i) end of the date three (3) years from the date of its
effectiveness and (ii) when the Holders no longer hold Registrable Shares. The
Shelf Registration Statement when declared effective (including the documents
incorporated therein by reference) will comply as to form with all applicable
requirements of the Securities Act and the Exchange Act and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.

 

4



--------------------------------------------------------------------------------

(b) If the Shelf Registration Statement required by Section 2(a) above is not
filed within 30 days following the Closing Date, in addition to any other
remedies available to the Holders, the Holders shall be entitled to specific
performance pursuant to Section 21(b).

Section 3. Piggyback Rights.

If the Company proposes to offer and sell Primary Shares pursuant to an
Underwritten Offering during the Effectiveness Period, it shall give written
notice to the Holders at least 15 days before the launch of such Underwritten
Offering. Upon written notice from any Holder (such notice to specify the number
of Registrable Shares requested to be included in such Underwritten Offering and
state that such Holder of the Registrable Shares desires to sell such
Registrable Shares in the public securities markets) delivered to the Company
within 5 business days after delivery of the notice by the Company, the Company
shall use commercially reasonable efforts to cause all such Registrable Shares
to be included in the Underwritten Offering on the same terms and conditions as
the Primary Shares otherwise being sold; provided, however, that if the managing
underwriter determines in good faith and advises the Company that the inclusion
of some or all Registrable Shares would interfere with the successful marketing
(including pricing) of the Underwritten Offering, the Primary Shares and
Registrable Shares shall be included in the following order: (i) all of the
Primary Shares; and (ii) the Registrable Shares, pro rata among the Holders
based upon the number of Registrable Shares requested to be included by each
Holder.

Section 4. Requested Underwritten Offering; Registration Expenses.

(a) If one or more Holders owning, in the aggregate, at least a majority of the
Registrable Shares at such time (the “Initiating Holder(s)”) notify the Company
in writing that the intended manner of disposition of all or part of the
Registrable Shares then held by such Initiating Holder(s) is to be made pursuant
to an Underwritten Offering “take-down” under the Shelf Registration Statement
(a “Fully Marketed Underwritten Offering”), then the Company shall, within 5
business days of the receipt thereof, give written notice of such intention to
all other Holders of Registrable Shares under such Shelf Registration Statement,
who must respond in writing within 15 business days requesting inclusion of such
Holders’ Registrable Shares in such Fully Marketed Underwritten Offering in
order to participate in such Fully Marketed Underwritten Offering. In such
event, the right of any Holder to include its Registrable Shares in such Fully
Marketed Underwritten Offering shall be conditioned upon such Holder’s
participation in such Fully Marketed Underwritten Offering and inclusion of such
Holder’s Registrable Shares in the Fully Marketed Underwritten Offering to the
extent provided herein. Notice will be deemed to have been given to a Holder if
it is mailed to the address last provided by the Holder in writing to the
Company for such Holder.

(b) The Holder(s) of a majority of the Registrable Shares requested to be
included in the Fully Marketed Underwritten Offering (the “Participating
Majority”) shall select one or more nationally prominent firms of investment
bankers reasonably acceptable to the Company to act as the lead managing
underwriter or underwriters in connection with such Fully Marketed Underwritten
Offering. All Holders proposing to distribute their securities through such
underwriting shall enter into an underwriting agreement with such underwriter or
underwriters in accordance with Section 11. The Company shall not, without the
written consent

 

5



--------------------------------------------------------------------------------

of the Participating Majority, include in such Fully Marketed Underwritten
Offering any securities other than those beneficially owned by the participating
Holders. For avoidance of doubt, a piggyback registration or offering shall not
be deemed to be a Fully Marketed Underwritten Offering. Notwithstanding any
other provision of this Section 4(b), if the managing underwriter advises the
Company and the participating Holders in writing that, in its opinion, marketing
factors require a limitation of the amount of securities to be underwritten
(including Registrable Shares) because the amount of securities to be
underwritten is likely to have an adverse effect on the price, timing or the
distribution of the securities to be offered, then the Company shall so advise
all Holders of Registrable Shares which would otherwise be underwritten pursuant
hereto, and the amount of Registrable Shares that may be included in the
underwriting shall be allocated among participating Holders, (i) first among the
participating Holders as nearly as possible on a pro rata basis based on the
total amount of Registrable Shares held by such Holders requested to be included
in such underwriting and (ii) second to the extent all Registrable Shares
requested to be included in such underwriting by the participating Holders have
been included, to any securities to be included with the written consent of the
Participating Majority pursuant to the previous sentence allocated on such basis
as the Company shall determine. The Company shall only be required to effectuate
one Fully Marketed Underwritten Offering; provided, however, that (i) for the
avoidance of doubt, subject to the provision with respect to payment of
Registration Expenses for a withdrawn Fully Marketed Underwritten Offering set
forth in Section 4(c), the Company shall not be deemed to have effectuated any
Fully Marketed Underwritten Offering that is withdrawn at the request of the
Participating Majority and(ii) an Underwritten Offering shall not count as a
Fully Marketed Underwritten Offering if the Holders participating in such
offering are not able to sell at least 50% of the Registrable Shares desired to
be sold in such Fully Marketed Underwritten Offering. The Company shall prepare
preliminary and final prospectuses (preliminary and final prospectus supplements
in the case of an offering pursuant to the Shelf Registration Statement) for use
in connection with the Fully Marketed Underwritten Offering, containing such
additional information as may be reasonably requested by the underwriter(s).

(c) All expenses (other than underwriting discounts, commissions relating to the
Registrable Shares and fees of attorneys retained by the Holders, as provided
below) incident to the Company’s performance under or compliance with this
Agreement (including without limitation in connection with a Fully Marketed
Underwritten Offering) including, without limitation, all registration and
filing fees (including all Commission registration fees and FINRA filing fees),
fees and expenses of complying with securities and blue sky laws, listing
application fees, reasonable printing expenses, transfer agent’s and registrar’s
fees, costs of distributing Prospectuses in preliminary and final form as well
as supplements thereto and fees and expenses of the Company’s counsel,
accountants and other Persons retained by the Company incurred in connection
with any Fully Marketed Underwritten Offerings hereunder (the “Registration
Expenses”) shall be paid by the Company; provided, however, that all
underwriting discounts and selling commissions applicable to the Registrable
Shares and the fees of all attorneys retained by the Holders shall be borne by
the Holders; provided, further that if the Fully Marketed Underwritten Offering
is withdrawn at the request of the Participating Majority, each Holder that had
elected to participate in such Fully Marketed Underwritten Offering shall pay
its pro-rata share of 50% of the Registration Expenses incurred by the Company
in connection with such withdrawn Fully Marketed Underwritten Offering, in which
case the Company shall not be deemed to have effectuated a Fully Marketed
Underwritten Offering, provided, further, that if

 

6



--------------------------------------------------------------------------------

such withdrawal request is the result of a material adverse change or event in
the business, condition (financial or otherwise), assets or prospects of the
Company, the Company will pay all of the Registration Expenses and the withdrawn
Fully Marketed Underwritten Offering will not count as a Fully Marketed
Underwritten Offering.

Section 5. Holdback Agreement.

Each of the Holders (regardless of whether or not such Holder is a selling
stockholder in any Fully Marketed Underwritten Offering initiated pursuant to
Section 4(a), and, in each case, with respect to the Registrable Shares not
included in such Fully Marketed Underwritten Offering) and the Company agrees
not to, directly or indirectly offer, sell, pledge, contract to sell (including
any short sale), grant any option to purchase or otherwise dispose of any equity
securities of the Company or enter into any hedging transaction relating to any
equity securities of the Company during the sixty (60) days beginning on the
pricing date of any Fully Marketed Underwritten Offering initiated pursuant to
Section 4(a) (except as part of such underwritten registration or pursuant to
registrations on Form S-8 or S-4 or any successor forms thereto) unless the
underwriter managing the offering or the Participating Majority otherwise agrees
to a shorter period; provided that the Participating Majority shall be entitled
to waive the provisions of this Section 5 with respect to any Holder or Holders;
provided, further, however, that if the Participating Majority waives this
Section 5 with respect to any Affiliate of any member of the Participating
Majority, it shall not unreasonably withhold consent to a waiver of this
Section 5 with respect to any other Holder who requests such a waiver.
Notwithstanding anything herein to the contrary, the restrictions in this
Section 5 do not apply either (i) to the vesting of restricted stock, the
issuance by the Company of restricted stock under any Company stock option or
stock purchase plan or director compensation plan, the grant of stock options
under any Company stock option plan or upon the exercise of stock options issued
under any such plan or (ii) to the settlement or closing by a Holder of a
transaction, in accordance with its terms, that was established or entered into
prior to the commencement of such 60-day period.

Section 6. Preparation and Filing.

At such time as the Company is under an obligation pursuant to the provisions of
this Agreement to effect the registration of any Registrable Shares, the Company
shall, as expeditiously as practicable:

(a) prepare and file with the Commission as promptly as possible after the
Closing Date the Shelf Registration Statement and thereafter use its Best
Efforts to cause such Shelf Registration Statement to become and remain
effective for the Effectiveness Period and as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of the
Registrable Shares covered by the Shelf Registration Statement;

(b) furnish, at least 5 business days before filing a registration statement
that registers such Registrable Shares, a prospectus relating thereto or any
amendments or supplements relating to such a registration statement or
prospectus (in each case including, without limitation, all exhibits) to each
Holder and to the Holders’ Counsel, copies of all such documents proposed to be
filed (it being understood that such 5 business day period need not apply to
successive drafts of the same document proposed to be filed so long as such
successive

 

7



--------------------------------------------------------------------------------

drafts are supplied to the Holders’ Counsel in advance of the proposed filing by
a period of time that is customary and reasonable under the circumstances);
provided, however, that the Company shall not file any part of any such
documents to which the Holder shall have reasonably objected on the grounds that
it does not comply in all material respects with the requirements of the
Securities Act or of the rules or regulations thereunder; provided further that
the Holders (and the underwriter(s), if any) shall have three business days to
review and comment thereon, and the Company will make such changes and additions
thereto as reasonably requested by the Holders (and the underwriter(s), if any)
prior to filing any registration statement or amendment thereto or any
Prospectus or any supplement thereto;

(c) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective during the Effectiveness
Period, and to comply with the provisions of the Securities Act with respect to
the sale or other disposition of such Registrable Shares;

(d) notify in writing on a timely basis the Holders’ Counsel of the receipt by
the Company of any notification with respect to (i) any comments by the
Commission with respect to such registration statement or prospectus or any
amendment or supplement thereto or any request by the Commission for the
amending or supplementing thereof or for additional information with respect
thereto, (ii) the issuance by the Commission of any stop order suspending the
effectiveness of such registration statement or prospectus or any amendment or
supplement thereto or the initiation or threatening of any proceeding for that
purpose and (iii) the suspension of the qualification of such Registrable Shares
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purposes;

(e) use commercially reasonable efforts to register or qualify such Registrable
Shares under such other securities or blue sky laws of such jurisdictions as the
Holders, or in the case of a Fully Marketed Underwritten Offering, the managing
underwriter(s), reasonably request, and do any and all other acts and things
which may be reasonably necessary or advisable to enable the Holders to
consummate the disposition in such jurisdictions of the Registrable Shares owned
by the Holders; provided, however, that the Company will not be required to
qualify generally to do business, subject itself to general taxation or consent
to general service of process in any jurisdiction where it would not otherwise
be required to do so but for this paragraph (e) or to provide any material
undertaking or make any changes in its Bylaws or Certificate of Incorporation or
to modify any of its then existing contractual relationships;

(f) furnish to the Holders such number of copies of a summary prospectus, if
any, or other prospectus, including a preliminary prospectus, in conformity with
the requirements of the Securities Act, and such other documents as the Holders
may reasonably request in order to facilitate the public sale or other
disposition of such Registrable Shares, provided, however, that the Company
shall have no obligation to furnish copies of a final Prospectus if the
conditions of Rule 172(c) under the Securities Act are satisfied by the Company;

(g) in the case of a Fully Marketed Underwritten Offering or an offering in
which any Holder may be deemed an “underwriter” as defined in Section 2(a)(11)
of the Securities Act, (a) enter into and perform such customary agreements
(including underwriting

 

8



--------------------------------------------------------------------------------

agreement in customary form) which may include customary indemnification
provisions, (b) take all such other actions as the underwriter(s) reasonably
request in order to expedite or facilitate the disposition of such Registrable
Shares and otherwise fully cooperate with the underwriter(s) in connection
therewith, and (c) obtain for delivery to the Holders and the underwriter(s) an
opinion or opinions from counsel for the Company in customary form and in form,
substance and scope reasonably satisfactory to the Holders, the underwriters and
their counsel;

(h) without limiting subsection (e) above, use commercially reasonable efforts
to cause such Registrable Shares to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable the Holders holding such
Registrable Shares to consummate the disposition of such Registrable Shares;

(i) notify the Holders on a timely basis at any time when a prospectus relating
to such Registrable Shares is required to be delivered under the Securities Act
within the appropriate period mentioned in subparagraph (a) of this Section 6,
of the happening of any event as a result of which the prospectus included in
such registration statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing and, at the request of the Holders, subject to
Section 7 hereof, prepare and furnish to the Holders a reasonable number of
copies of a supplement to or an amendment of such prospectus as may be necessary
so that, as thereafter delivered to the offerees of such shares, such prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing;

(j) make available upon reasonable notice and during normal business hours, for
inspection by any attorney, accountant, underwriter or other agent retained by
the Holders (collectively, the “Inspectors”) all pertinent information as shall
be reasonably necessary to enable the Inspectors and the Holders to exercise
their applicable due diligence responsibilities, and cause the Company’s
officers, directors and employees to supply such information; provided, however,
that the Holders and Inspectors execute a confidentiality and non-use agreement
in a form reasonably satisfactory to the Company;

(k) (i) in connection with a Fully Marketed Underwritten Offering or an offering
in which any Holder may be deemed an “underwriter” as defined in
Section 2(a)(11) of the Securities Act, furnish an opinion of counsel for the
Company to the underwriter(s) or Holders, as the case may be, reasonably
satisfactory in form and substance to the underwriters(s) or Holders, as the
case may be; and (ii) if requested, furnish “comfort letters” dated the
effective date of the Shelf Registration Statement and, in the case of a Fully
Marketed Underwritten Offering, as of the date of the applicable underwriting
agreement and the closing date under the applicable underwriting agreement, in
each case addressed to the Holders and each underwriter, if any, and signed by
the independent certified public accountants who have certified the Company’s
financial statements, each such “comfort letter” shall be in customary form and
shall cover substantially the same matters with respect to such registration
statement (and the prospectus and any prospectus supplement included therein) as
are customarily covered in accountants’ letters delivered to the underwriters in
primary underwritten public offerings of securities and such other matters as
such underwriters may reasonably request.

 

9



--------------------------------------------------------------------------------

(l) provide a transfer agent and registrar (which may be the same entity and
which may be the Company) for such Registrable Shares;

(m) issue certificates evidencing such Registrable Shares to any underwriter or
other Person to which the Holders may sell the Registrable Shares in such
offering free of restrictive legends and transfer restrictions;

(n) list such Registrable Shares on each securities market and securities
exchange on which the Company’s Common Stock are listed;

(o) cooperate with the Holders and the underwriters, if any, and their
respective counsel in connection with any filings to be made with the FINRA;

(p) otherwise use its Best Efforts to comply with all applicable rules and
regulations of the Commission; and

(q) subject to all the other provisions of this Agreement, use commercially
reasonable efforts to take all other steps reasonably necessary to effect the
registration of such Registrable Shares contemplated hereby.

Section 7. Suspension; Blackout Period.

Each Holder agrees that upon written notice from the Company (a “Suspension
Notice”) of (i) the happening of any event as a result of which the Prospectus
included or deemed included in the Shelf Registration Statement contains an
untrue statement of a material fact or omits any material fact necessary to make
the statement therein not misleading or (ii) the Company’s reasonable
determination that the disclosure of such event at such time would materially
interfere with any proposed acquisition, disposition, financing or other
material transaction involving the Company or its subsidiaries or would
otherwise cause a material harm to the Company or, as determined by the Board,
would not be in the best interest of the Company to be disclosed at such time,
such Holder will forthwith discontinue the disposition of the Registrable Shares
pursuant to the Shelf Registration Statement for only such time as reasonably
necessary, after which the Company shall give the Holders written notice that
the Blackout Period has ended. If the Company gives the Holders any Suspension
Notice, the Company shall extend the period of time during which the Company is
required to maintain the applicable registration statement effective pursuant to
this Agreement by the number of days during the period from and including the
date of the giving of such Suspension Notice to and including the date the
Holders either is advised by the Company that the use of the Prospectus may be
resumed or receives the copies of the supplemented or amended Prospectus (a
“Blackout Period”). Notwithstanding anything to the contrary herein, the Company
shall not exercise its rights under the preceding sentence to suspend sales of
Registrable Shares for a period in excess of 30 days consecutively or 90 days in
the aggregate.

 

10



--------------------------------------------------------------------------------

Section 8. Indemnification.

(a) In connection with any registration of any Registrable Shares under the
Securities Act pursuant to this Agreement, the Company shall indemnify and hold
harmless the Holders, their directors, officers, managers, employees, members,
partners, shareholders and advisors and their respective affiliates, each
underwriter, broker or any other person acting on behalf of the holders of
Registrable Shares and each other person, if any, who controls any of the
foregoing persons within the meaning of the Securities Act against any losses,
claims, damages or liabilities, joint or several (or actions or proceedings,
whether commenced or threatened in respect thereof), to which any of the
foregoing persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened in respect thereof) arise out of or
are based upon an untrue statement or allegedly untrue statement of a material
fact contained in the registration statement under which such Registrable Shares
were registered under the Securities Act, any preliminary Prospectus or final
Prospectus contained therein or otherwise filed with the Commission, any “issuer
free writing prospectus” (as defined in Securities Act Rule 433), any amendment
or supplement to any of the foregoing or any document incident to registration
or qualification of any Registrable Shares, or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading or,
with respect to any prospectus, necessary to make the statements therein in
light of the circumstances under which they were made not misleading, or arise
out of or are based on any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or state securities or blue sky laws applicable
to the Company and relating to action or inaction required of the Company in
connection with such registration or qualification under such state securities
or blue sky laws; and shall reimburse any of the foregoing persons for any legal
or other expenses reasonably incurred by any of them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company shall not be liable to a Holder (or its
directors, officers, managers, employees, members, partners, shareholders or
advisors or their respective affiliates) in any such case if and to the extent
that any such loss, claim, damage, liability, action or proceeding (including
any legal or other expenses incurred) arises out of or is based upon an untrue
statement or omission made in such registration statement, preliminary
prospectus, final prospectus, amendment, supplement or document incident to
registration or qualification of any Registrable Shares in reliance upon and in
conformity with written information furnished to the Company through an
instrument duly executed by such Holder or its counsel specifically for
inclusion therein.

(b) In connection with any registration of Registrable Shares under the
Securities Act pursuant to this Agreement, each Holder shall severally, and not
jointly, indemnify and hold harmless (in the same manner and to the same extent
as set forth in the preceding paragraph of this Section 8) the Company, each
director of the Company, each officer of the Company, and each person who
controls any of the foregoing persons within the meaning of the Securities Act
with respect to any statement or omission from such registration statement, any
preliminary prospectus or final prospectus contained therein or otherwise filed
with the Commission, any amendment or supplement thereto or any document
incident to registration or qualification of any Registrable Shares, if such
statement or omission was made in reliance upon and in conformity with written
information furnished to the Company or such underwriter specifically for use in
connection with the preparation of such registration statement, preliminary

 

11



--------------------------------------------------------------------------------

prospectus, final prospectus, amendment, supplement or document; provided,
however, that the maximum amount of liability in respect of such indemnification
shall be limited, in the case of each Holder to an amount equal to the net
proceeds actually received by such Holder from the sale of Registrable Shares
effected pursuant to such registration.

(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action involving a claim referred to in the preceding paragraphs of this
Section 8, such indemnified party will, if a claim in respect thereof is made
against an indemnifying party, give written notice to the latter of the
commencement of such action. The failure of any indemnified party to notify an
indemnifying party of any such action shall not (unless such failure shall have
a material adverse effect on the indemnifying party) relieve the indemnifying
party from any liability in respect of such action that it may have to such
indemnified party on account of this Section 8. In case any such action is
brought against an indemnified party, the indemnifying party will be entitled to
participate in and to assume the defense thereof, jointly with any other
indemnifying party similarly notified to the extent that it may wish, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be responsible for any
legal or other expenses subsequently incurred by the indemnified party in
connection with the defense thereof; provided, however, that if any indemnified
party shall have reasonably concluded that there may be one or more legal or
equitable defenses available to such indemnified party which are additional to
or conflict with those available to the indemnifying party, or that such claim
or litigation involves or could have an effect upon matters beyond the scope of
the indemnity agreement provided in this Section 8, the indemnifying party shall
not have the right to assume the defense of such action on behalf of such
indemnified party (but shall have the right to participate therein with counsel
of its choice) and such indemnifying party shall reimburse such indemnified
party and any person controlling such indemnified party for that portion of the
reasonable fees and expenses of any counsel retained by the indemnified party
which is reasonably related to the matters covered by the indemnity agreement
provided in this Section 8. If the indemnifying party is not entitled to, or
elects not to, assume the defense of a claim, it will not be obligated to pay
the fees and expenses of more than one counsel with respect to such claim. No
indemnifying party shall, without the consent of the indemnified party, consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.

(d) If the indemnification provided for in this Section 8 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, claim, damage, liability or action referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amounts paid or payable by such indemnified party as a
result of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions which resulted in such loss, claim, damage, liability or action as
well as any other relevant equitable considerations. The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to

 

12



--------------------------------------------------------------------------------

information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The parties agree that it
would not be just and equitable if contribution pursuant hereto were determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to herein. No person guilty of
misrepresentation shall be entitled to contribution from any person. In no event
shall the liability of a Holder hereunder exceed an amount equal to the net
proceeds actually received by such Holder from the sale of Registrable Shares
effected pursuant to such registration.

(e) Indemnification similar to that specified in Sections 8(a), (b) and
(c) above (with appropriate modifications) shall be given by the Company and
each Holder of Registrable Shares with respect to any required registration or
other qualification of securities under any Federal or state law or regulation
of any governmental authority other than the Securities Act.

(f) The indemnification required by this Section 8 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or expense, loss, damage or liability is
incurred.

(g) The indemnities set forth in this Section 8 shall survive the termination of
this Agreement.

Section 9. Adjustments Affecting Registrable Shares.

The Company will not effect or permit to occur any combination or subdivision
which would adversely affect the ability of the Holders of Registrable Shares to
include such Registrable Shares in any registration of its securities
contemplated by this Agreement or the marketability of such Registrable Shares
under any such registration.

Section 10. Mergers, etc.

The Company shall not, directly or indirectly, enter into any merger,
consolidation or reorganization in which the Company shall not be the surviving
entity unless the surviving entity shall, prior to such merger, consolidation or
reorganization, agree in writing to assume the obligations of the Company under
this Agreement, and for that purpose references hereunder to “Registrable
Shares” shall be deemed to include the common equity interests or other
securities, if any, which the Holders would be entitled to receive in exchange
for Registrable Shares under any such merger, consolidation or reorganization,
provided that, to the extent the Holders receive securities that are by their
terms convertible into common equity interests of the issuer thereof, then any
such common equity interests as are issued or issuable upon conversion of said
convertible securities shall be included within the definition of “Registrable
Shares.”

Section 11. Underwriting Agreement.

If requested by the underwriters for a Fully Marketed Underwritten Offering, the
Company shall enter into an underwriting agreement with such underwriters for
such offering, such agreement to be reasonably satisfactory in substance and
form to the underwriters, and to contain such representations and warranties by
the Company and such other terms as are

 

13



--------------------------------------------------------------------------------

generally prevailing in agreements of that type, including, without limitation,
indemnities to the effect and to the extent provided in Section 8. The Holders
of Registrable Shares participating in the Fully Marketed Underwritten Offering
shall be parties to such underwriting agreement; provided, however, that no such
Holder of Registrable Shares shall be required to make any representations or
warranties to, or agreements with, the Company or the underwriters, other than
representations, warranties or agreements regarding the identity of such
Holders, such Holders’ Registrable Shares and such Holders’ intended method of
distribution and any other representation, warranty or agreement required by law
or as set forth in this Agreement. No Holder may participate in the Fully
Marketed Underwritten Offering unless such Holder agrees to sell its Registrable
Shares on the basis provided in such underwriting agreement and completes and
executes all questionnaires, powers of attorney, indemnities and other documents
reasonably required under the terms of such underwriting agreement, provided,
however, that no such Holder of Registrable Shares shall be required to make any
representations or warranties to, or agreements with, the Company or the
underwriters, other than representations, warranties or agreements regarding the
identity of such Holders, such Holders’ Registrable Shares and such Holders’
intended method of distribution and any other representation, warranty or
agreement required by law or as set forth in this Agreement. Each participating
Holder may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Company to and for
the benefit of such underwriters also be made to and for such participating
Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. To the extent that the Holders selling
Registrable Shares in a proposed registration shall enter into an underwriting
or similar agreement, which agreement contains provisions covering one or more
issues addressed in this Agreement, the provisions contained in this Agreement
addressing such issue or issues shall be of no force and effect with respect to
such registration, but this provision will not apply to the Company if the
Company is not a party to the underwriting or similar agreement

Section 12. Information by Holders.

The Holders shall furnish to the Company such written information regarding the
Holders and the distribution proposed by the Holders as the Company may
reasonably request in writing and as shall be reasonably required in connection
with any registration, qualification or compliance referred to in this
Agreement.

Section 13. Rule 144; Rule 144A.

(a) To the extent required to enable the Holders to sell or transfer the
Registrable Shares under Rule 144, the Company shall, from time to time, timely
file the reports required to be filed by it under the Securities Act and the
Exchange Act. In connection with any sale or transfer of Registrable Shares
permitted under the terms of this Agreement, the Company shall, to the extent
allowed by law, cause any restrictive legends to be removed and any transfer
restrictions to be rescinded with respect to such Registrable Shares.

(b) In order to permit the Holders of Registrable Shares to sell the same, if
they so desire, pursuant to Rule 144A (subject to the limitations in this
Agreement), the Company shall comply with all rules and regulations of the
Commission applicable in connection with use of Rule 144A.

 

14



--------------------------------------------------------------------------------

Section 14. No Conflict of Rights.

The Company shall not, prior to the termination of this Agreement, grant any
registration rights that are superior to or inconsistent with the rights granted
to the Holders hereby.

Section 15. Exchange Act Compliance.

From the Registration Date or such earlier date as a registration statement
filed by the Company pursuant to the Exchange Act relating to any class of the
Company’s securities shall have become effective, the Company shall comply with
all of the reporting requirements of the Exchange Act applicable to it and shall
comply with all other public information reporting requirements of the
Commission which are conditions to the availability of Rule 144 for the sale of
the Common Stock. The Company shall reasonably cooperate with the Holder in
supplying such information as may be necessary for the Holder to complete and
file any information reporting forms presently or hereafter required by the
Commission as a condition to the availability of Rule 144.

Section 16. Termination.

Except as otherwise provided herein, this Agreement shall terminate and be of no
further force or effect upon expiration of the Effectiveness Period.

Section 17. Successors and Assigns.

This Agreement shall bind and inure to the benefit of the Company, the Holders
and their respective successors and permitted assigns.

Section 18. Entire Agreement.

This Agreement, the PSA and the other writings referred to herein or therein or
delivered pursuant hereto or thereto, contain the entire agreement between the
Holders and the Company with respect to the subject matter hereof and supersede
all prior and contemporaneous arrangements or understandings with respect
thereto.

Section 19. Notices.

All notices, requests, consents and other communications hereunder to any party
shall be deemed to be sufficient if contained in a written instrument delivered
in person or sent by telecopy, nationally-recognized overnight courier or first
class registered or certified mail, return receipt requested, postage prepaid,
addressed to such party at the address set forth below or such other address as
may hereafter be designated in writing by such party to the other parties:

If to any Holder, to the address set forth on Schedule A attached hereto, with
copies (which shall not constitute notice) to:

 

  Retamco Opertating, Inc.   One South Broadway Ave., Suite 2   Red Lodge, MT
59068   Telephone:   (210) 225-4031   Facsimile:   (210) 222-0586   email:  
stevegose@retamco.com   Attention:   Steve Gose

 

15



--------------------------------------------------------------------------------

and to

 

  Drought Drought & Bobbitt, LLP   112 E. Pecan Street, Suite 2900   San
Antonio, TX 78205   Telephone:   (210) 225-4031   Facsimile:   (210) 222-0586  
email:   jld@ddb-law.com   Attention:   James L. Drought

If to the Company:

 

  GMX Resources Inc.   One Benham Place, Suite 600   9400 North Broadway  
Oklahoma City, OK 73114   Telephone:   (405) 600-0711   Facsimile:   (405)
600-0600   email:   gjackson@GMXRresources.com   Attention:   Gary D. Jackson

with a copy to:

 

  Andrews Kurth LLP   600 Travis, Suite 4200   Houston, Texas 77002   Telephone:
  (713) 220-4200   Facsimile:   (713) 220-4285   email:   dbuck@akllp.com  
Attention:   David C. Buck

All such notices, requests, consents and other communications shall be deemed to
have been delivered (a) in the case of personal delivery or delivery by
telecopy, on the date of such delivery, (b) in the case of dispatch by
nationally-recognized overnight courier, on the next business day following such
dispatch and (c) in the case of mailing, on the third business day after the
posting thereof.

 

16



--------------------------------------------------------------------------------

Section 20. Modifications; Amendments; Waivers.

The terms and provisions of this Agreement may not be modified or amended, nor
may any provision be waived, except pursuant to a writing signed by the Company
and the Holders of at least a majority of the Registrable Shares then
outstanding.

Section 21. Remedies; Specific Performance.

(a) Each Holder shall have all rights and remedies reserved for such Holder
pursuant to this Agreement and all rights and remedies which such Holder has
been granted at any time under any other agreement or contract and all of the
rights which such Holder has under any law or equity. Any Person having any
rights under any provision of this Agreement will be entitled to enforce such
rights specifically, to recover damages by reason of any breach of any provision
of this Agreement and to exercise all other rights granted by law or equity.

(b) The parties hereto recognize and agree that money damages may be
insufficient to compensate the Holders of any Registrable Shares for breaches by
the Company of the terms hereof and, consequently, that the equitable remedies
of injunctive relief and of specific performance of the terms hereof will be
available in the event of any such breach. If any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.

Section 22. Severability.

It is the desire and intent of the parties that the provisions of this Agreement
be enforced to the fullest extent permissible under the law and public policies
applied in each jurisdiction in which enforcement is sought. Accordingly, in the
event that any provision of this Agreement would be held in any jurisdiction to
be invalid, prohibited or unenforceable for any reason, such provision, as to
such jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

Section 23. Counterparts; Facsimile Signatures.

This Agreement may be executed in any number of counterparts, and each such
counterpart hereof shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement. Facsimile counterpart
signatures to this Agreement shall be acceptable at the Closing (as defined in
the PSA) if the originally executed counterpart is delivered within a reasonable
period thereafter.

 

17



--------------------------------------------------------------------------------

Section 24. Headings.

The headings of the various sections of this Agreement have been inserted for
convenience of reference only and shall not be deemed to be a part of this
Agreement.

Section 25. Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas applicable to contracts made and to be performed wholly
therein.

Section 26. Other.

(a) The Company shall not permit any officer, director, underwriter, broker or
any other person acting on behalf of the Company to use any free writing
prospectus (as defined in Rule 405 under the Securities Act) in connection with
any registration statement covering Registrable Shares, without the prior
written consent of each Holder and any underwriter. No Holder shall, or permit
any officer, manager, underwriter, broker or any other person acting on behalf
of such Holder to use any free-writing prospectus in connection with any
registration statement covering Registrable Shares, without the prior written
consent of the Company.

(b) The Company represents and warrants that no registration statement that
registers Registrable Shares (including any amendments or supplements thereto
and Prospectuses contained therein) shall contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein not misleading (except that the Company
makes no representation or warranty with respect to information relating to the
Holders furnished to the Company by or on behalf of the Holders specifically for
use therein).

[SIGNATURE PAGE TO FOLLOW]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement on the date first written above.

 

THE COMPANY: GMX RESOURCES INC. By:  

/s/ Ken Kenworthy, Jr.

Name: Ken Kenworthy, Jr.

Title: Chief Executive Officer



--------------------------------------------------------------------------------

INVESTOR: RETAMCO OPERATING, INC. By:  

/s/ Tom Gose

Name: Tom Gose

Title: Vice President